The opinion of the Court was delivered by
Mr. Justice Nott.
It has already been decided by this Court, that a promissory note, given to the treasurer of the state, and for the use of the state, was not exempt from the operation of the statute of limitations, (Treasurer vs. Scarborough,) much less can the treasurer of the Commissioners of the Roads claim this high prerogative. If subordinate agents of the state undertake to give *207indulgence to persons indebted to them in be- ° . < half of the public, they must do it on their own responsibility. The defendant is sued as executor, and not in his own right. It is that class individuals to which the act of limitations was intended to be a shield. The motion, therefore, must be refused.
Grimké, CqIcocJc, Gantt, and Cheves, J. concurred.